Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

WESTERN DISTRICT OF TEXAS

 

Case number (if known) Chapter you are filing under:
@ Chapter 7
Chapter 11
CJ Chapter 12

O Chapter 13 DO Check if this is an
amended filing

 

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. [n joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as compiete and accurate as possible. If two married people are filling together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):

1. Your full name

Write the name that is on Juan

 

 

 

 

 

 

your governmment-issued First name First name

picture identification (for

example, your driver's Robert

icense or passport). Middie name Middle name

Bring your picture

identification to your Hernandez

meeting with the trustee. Last name and Suffix (Sr., Jr., Il, Il) Last name and Suffix (Sr., Jr., Il, Wl)

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal -xxX<
Individual Taxpayer 2XX10-1799
tdentification number
(ITIN)

 

Official Form 101 . Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor i

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Juan Robert Hernandez

About Debtor 1:

Mf | have not used any business name or EINs.

 

Business name(s)

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

C1 | have not used any business name or EINs.

 

 

EINs

Business name(s)

 

EINs

 

5. Where you five

804 Arredondo
El Paso, TX 79912

 

Number, Street, City, State & ZIP Code

El Paso
County

If your mailing address Is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

 

 

Number, P.O. Box, Street, City, State & ZIP Code

County

If Debtor 2’s mailing address Is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

 

 

 

6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy HM Over the last 180 days before filing this petition, Cl Over the last 180 days before filing this petition, |
| have lived in this district longer than in any have lived in this district longer than in any other
other district. district.
© __sthave another reason. 1 {have another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)
Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

Juan Robert Hernandez

Tell the Court About Your Bankruptcy Case

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2070)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

@ Chapter 7

O) Chapter 11

0 Chapter 12

O Chapter 13

8. Howyouwill pay the fee Hi | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

C] I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

CJ ‘| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for ONo.

bankruptcy within the
last 8 years? @ Yes.
District El Paso, TX When 11/20/19 Casenumber 19.31926
District When Case number
District When Case number
10. Are any bankruptcy BENo
cases pending or being
filed bya spouse whois [1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your

residence?

No. Go to line 12.

OC] Yes. Has your landlord obtained an eviction judgment against you?

oO No. Go to line 12.

0 Yes. Fill out (nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of

this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 4

Juan Robert Hernandez Case number (if known)

 

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

No. Go to Part 4.

DI Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

ooo00o

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of smaif
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

Ml No. | am not filing under Chapter 11.

No. ! am filing under Chapter 11, but |am NOT a small business debtor according to the definition in the Bankruptcy
Code.

CO Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14,

No.

D Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 4

Juan Robert Hernandez

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

I received a briefing from an approved credit o
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit oO
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling O
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day tempcorary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

tam not required to receive a briefing about |
credit counseling because of:

O]_sIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

O]_séDisability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

O Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only In a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

l received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

O_sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after ! reasonably tried to
do so.

O Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page §
Certificate Number: 00134-TXW-CC-033875527

HANA

~TXW-CC-033875527

CERTIFICATE OF COUNSELING

I CERTIFY that on December 27, 2019, at 4:17 o'clock PM MST, Juan R.
Hernandez received from Cricket Debt Counseling, an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the Western District of Texas, an

individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: December 27, 2019 By: /s/Angelica Caccavo
Name: Angelica Caccavo

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 
Debtor1 Juan Robert Hernandez Case number (if known)

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do 16a.
you have?

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

IB No. Go to line 16b.

C1 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
BB Yes. Go to line 17.

 

 

 

 

16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you fillng under OiNo.  lamnot filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that ves ! am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt "are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses HNo
are paid that funds will
be available for O Yes
distribution to unsecured
creditors?
18. How many Creditorsdo 1.49 0 1,000-5,000 C1 25,001-50,000
you gatimate that you 17 50.99 C 5001-10,000 C 50,001-100,000
° 100-199 1) 10,001-25,000 CF More than100,000
C1 200-999
19. How much do you CO $0 - $50,000 CO) $1,000,001 - $10 million C) $500,000,001 - $1 billion
potent hal assets to [7] $50,001 - $100,000 0 $10,000,001 - $50 million D $1,000,000,001 - $10 billion

C1 $50,000,001 - $100 million
[1] $100,600,001 - $500 million

HI $100,001 - $500,000
CO $500,001 - $1 million

OD $10,000,000,001 - $50 billion
DO More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

0 $0 - $50,000

MI $50,001 - $100,000
1] $100,001 - $500,000
© $500,001 - $1 million

OD $1,000,001 - $10 million

OD $10,000,001 - $50 million
C1 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

C $500,000,001 - $1 billion

© $1,000,000,001 - $10 billion
0) $10,000,000,001 - $50 billion
DO More than $50 billion

 

EEE sicr scm

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and ! choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankrupt sult in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

  
   

 

 

 

Signature of Debtor 2
atdre of Debtor 1
Executedon 12 | >| 2014 Executed on
MM /DOD/YYYY MM/DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor1 Juan Robert Hernandez

Case number (if known)

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect,

 

 

 

 

 

 

 

 

to file this page.
Date wA 7 hh FT
Signature of Attorney for Debtor /
E.P. BUD KIRK
Printed name
E.P. BUD KIRK
Firm name
600 Sunland Park Dr.
Building Four, Ste. 400
El Paso, TX 79912
Number, Street, City, State & ZIP Code
Contact phone 915-584-3773 Email address budki rk@aol.com
11508650 TX
Bar number & State
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
UNITED STATES BANKRUPTCY COURT

NOTICE TO INDIVIDUAL CONSUMER DEBTOR UNDER § 342(b)
OF THE BANKRUPTCY CODE

In accordance with § 342(b) of the Bankruptcy Code, this notice: (1) Describes briefly the services
available from credit counseling services; (2) Describes briefly the purposes, benefits and costs of the
four types of bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy
crimes and notifies you that the Attorney General may examine all information you supply in connection
with a bankruptcy case. You are cautioned that bankruptcy law is complicated and not easily described.
Thus, you may wish to seek the advice of an attorney to learn your rights and responsibilities should you
decide to file a petition. Court employees cannot give you legal advice.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file for
bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities for
credit counseling and provides assistance in performing a budget analysis. The briefing must be given within 180
days before the bankruptcy filing. The briefing may be provided individually or in a group (including briefings
conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit counseling agency
approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy court has a list that you
may consult of the approved budget and credit counseling agencies.

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $75 administrative fee, $15 trustee surcharge: Total fee $335)

1. Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debt.
Debtors whose debts are primarily consumer debts are subject to a "means test" designed to determine whether the case
should be permitted to proceed under chapter 7. If your income is greater than the median income for your state of
residence and family size, in some cases, creditors have the right to file a motion requesting that the court dismiss your
case under § 707(b) of the Code. It is up to the court to decide whether the case should be dismissed.

2. Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to pay
your creditors.

3. The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your
discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

4, Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain
debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt arose
from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy court may determine
that the debt is not discharged.
Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee,
$75 administrative fee: Total fee $310)

1. Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in
installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts
set forth in the Bankruptcy Code.

2. Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or five
years, depending upon your income and other factors. The court must approve your plan before it can take effect.

3. After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which
are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain
long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $550 administrative fee: Total fee $1,717)

Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with -
an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $75 administrative fee: Total fee $275)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose
income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of
perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All
information supplied by a debtor in connection with a bankruptcy case is subject to examination by the Attorney General
acting through the Office of the United States Trustee, the Office of the United States Attorney, and other components and
employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding
your creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be
dismissed if this information is not filed with the -court within the time deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local rules of the court.
Certificate of the Debtor
I, the debtor, affirm that I have received and read this notice.

Lew) KbbECT epee eee

Printed Name of Debtor

 

 

Case No. (if known) /sf
Signature of Joint Debtor Date
UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

STATEMENT

Petitioners are qualified to file this Petition and are entitled to the benefits of Title 11, United States Code
as voluntary debtors, having not been debtors in a case pending under this Title at any time in the preceding 180
days in which the case was dismissed by the Court for willful failure to abide by orders of the Court, or to appear
before the Court in the proper prosecution of the case, or in a case where the voluntary dismissal of a case was
requested and obtained following the filing of a request for relief from the automatic stay provided by Section
362 of Title 11, United States Code.

 

/s/
OBERT HERNANDEZ pw
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION
In re §

§
JUAN ROBERT HERNANDEZ, § No.

§
Debtor. §

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s)
in contemplation of or in connection with the bankruptcy case as follows:

For legal services, I have agreed to accept $ 2,000.00.
Prior to the filing of this statement I have received $ .00.
Balance Due $ .00.
Amount of filing fee remaining to be paid $ .00.
2. The source of compensation to be paid to me was:
__X __ Debtor __ Other (Specify)
3. The source of compensation to be paid to me is:
_____ Debtor ____ Other (Specify)
4, __X__ Ihave not agreed to share the above-disclosed compensation with any other person unless they are

members and associates of my law firm.

I have agreed to share the above-disclosed compensation with a person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining
whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be
required;
C. Representation of the debtor at the meeting of creditors and confirmation hearing (if any), and any
adjourned hearings thereof;

d. Representation of the debtor in contested bankruptcy matters as those are defined under the
Bankruptcy Rules.
e. [Other provisions as needed] Not applicable.
6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

Any adversary proceedings (if applicable) to accomplish a turnover, avoid a transfer, or litigate
dischargeability or discharge. Also, the fees do not cover any services necessary to cure post-petition
defaults to secured creditors.

AGREED TO BY THE DEBTOR:

Date: 1] | 14

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me
for representation of the debtor in this bankruptcy proceeding.

 

 

~
2 OYP KELL «
Date E.P. BUD KIRK
Texas State Bar No. 11508650
600 Sunland Park Dr.
Building Four, Suite 400

El Paso, Texas 79912
(915) 584-3773
(915) 581-3452 facsimile

budkirk@aol.com

Attorney for the Debtor
Fill in this information to identify your case:

Debtor 1 Juan Robert Hernandez
First Name Middle Name Last Name

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF TEXAS

 

Case number
(if known) (0 Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12145

Be as comptete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

- Your assets
Value of what you own —

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule AVB...............cscsccsesscseseesecssessssssesssnseessssseasessesssessteseasssnessessenens $ 136,000.00
1b. Copy line 62, Total personal property, from Schedule AVB.... ese cssesserssscererssesseeceeeersesenseeeessiecceseeerseneas $ 19,723.00

ic. Copy fine 63, Total of all property on Schedule AUB... cseeeeeessseessesessnestscsesesessssacsesessasscsseecnssecsseeeass $ 155,723.00

Summarize Your Liabilities

Your liabitities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 49,000.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F.........cccccceesecnseeees $ 5,400.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oes $ 182,153.00

Your total liabilities | $ 236,553.00
Summarize Your Income and Expenses

4. Schedule f: Your income (Official Form 1061)

Copy your combined monthly income from line 12 Of SCHECUIG I........ccccccscccsssssssstssetesessssssscesesessssssasessatscseasescseeeses $ 2,650.00
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of SCHEGUIC Jou... cecsccccscssssssssccscsssssesseseecsecsscssneonevencesoessen $ 2,715.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

[J Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out tines 8-9g for statistical purposes. 28 U.S.C. § 159.

M@ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

a Total claim

From Part 4 on Schedule EF, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 5,400.00
9c, Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Se. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
Sg. Total. Add lines 9a through 9f. $ §,400.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case and this filing:

Debtor 1 Juan Robert Hernandez
First Nama Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middia Name Last Name

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 

Case number O Check if this is an
amended filing

 

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately fist and describe items. List an asset only once. If an asset fits In more than one category, list the assot In the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

(No. Go to Part 2,
Hi ves. Where is the property?

 

 

 

 

 

141 What is the property? Check all that apply
804 Arredondo HB Single-family home Do not deduct secured claims or exemptions. Put
Streat address, if available, or other description i-unit buildi the amount of any secured claims on Schedule D:
oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(J Manufactured or mobile home
Current value of the Current value of the
El Paso TX 79912-0000 0 Land entire property? portion you own?
City State ZIP Code C1 investment property $136,000.00 $136,000.00
Ti hi
CO) Timeshare Describe the nature of your ownership interest
O ote  —=—— C—CSCSCSCséGucchs as fee simple, tenancy by the entireties, or
Who has an interest in the property? Chack one -—« life estate), If known.
WB Debtor 1 only
El Paso 01 pebtor 2 anty
County 1 Debtor 4 and Debtor 2 only

Check if this ts community property
oO At least one of the debtors and another Oo {see instructions)

Other information you wish to add about this Item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here. => $136,000.00

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Debtor 1 Juan Robert Hernandez Case number (if known)

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

C1 No
Yes
. Do not deduct secured claims or exemptions. Put
3.4 Make: Ford Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Medel: BB Debtor 4 only Creditors Who Have Claims Secured by Property.
Years 201000 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: D Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: D Atleast one of the debtors and another
CO check if this Is community property $10,000.00 $10,000.00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

 

 

C1 No
Yes
4.1. Make: Honda Who has an Interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Mode: XT 1250 MM Debtor 1 only Creditors Who Have Claims Secured by Property.
Years = 20100 C1 Debtor 2 only Current vatue of the Current value of the
CO) Debter 1 and Debter 2 only entire property? portion you own?
Other information: CO At teast one of the debtors and another
CO check if this 1s community property $1,000.00 $1,000.00
Motorcycle (s€¢ instructions)

 

 

 

 

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here. => $11,000.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured

 

 

claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
ONo
BB Yes. Describe...
| Household Furnishings $2,500.00

 

 

7. Electronics
Exampies: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
OONo

Ml Yes. Describe...

 

| Two 49" Televisions, PC, Printer, and one radio | $1,500.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
Bno

0 Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pcol tables, golf clubs, skis; cances and kayaks; carpentry tools;
musical instruments

 

 

 

 

 

 

 

 

 

 

HNo
Cl Yes. Describe.....
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
ONo
WM Yes. Describe.....
| SIG Sauer Firearm | $200.00
| 12 ga. Shot Gun | $150.00
| Smith & Wesson 9mm pistol | $100.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CNo
Wl Yes. Describe.....
[Clothing | $250.00

 

 

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

ONo
@ Yes. Describe.....

 

| Bracelet $100.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

ONo
lM Yes. Describe.....

 

| Great Dane adn Blue Heeler dogs | $250.00

 

14. Any other personal and household items you did not already list, including any health aids you did not list
No

0 Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 0
for Part 3. Write that number here $5,050.0

 

 

 

Describe Your Financlal Assets

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ONo
eS ccccc cess ccccccccsssccseccesesesssccsosssessssuessusessecereeesuccensesssueassvarsseessuesssecessseees

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

Cash $50.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

0 No

WM ves... Institution name:
17.1. Checking Bank of America $75.00
17.2. Checking WestStar $48.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo

D Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

@ No

C1 Yes. Give specific information about them...........:.00.
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
CO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNo

D Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo
TD Ve. ce cecccssscscsees Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HENo
DI Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1).

MNo
DO Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future Interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo

Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
O Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Casa Bankruptcy
Debtor 1 Juan Robert Hernandez Case number (if known)

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
0 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo
0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
0 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
Bino

C1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA): credit, homeowner's, or renter’s insurance
CO No

I Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

Lincoln Financial - Variable Life
Insurance Policy Juan Hernandez $3,500.00

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HB No
0 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Hi No
C1 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Mi No

C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
O Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $3,673.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

Official Form 106A4/B Schedule A/B: Property page 5
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

37. Oo you own or have any legal or equitable interest in any business-related property?
D1 No. Go to Parte.

Byes. Goto line 38.

Current value of the
portion you own?

Do not deduct-secured
claims or exemptions.

38. Accounts receivable or commissions you already earned
HNo
O Yes. Describe.....

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

MNo
O Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
BNo
CO Yes. Describe...

41. Inventory
HNo
0 Yes. Describe.....

42. Interests in partnerships or joint ventures

 

 

ONo

Yes. Give specific information about them...................
Name of entity: % of ownership:
The German Pub & Grill, Inc. 100 % $0.00
Tortas Mexico y Mas 100 % $0.00

 

 

43. Customer lists, mailing lists, or other compilations
a No.

Odo your tists include personally Identifiable Information (as defined in 11 U.S.C. § 101(41A))?

HENo
0 Yes. Describe.....

44. Any business-related property you did not already list
ONo

Mf Yes. Give specific information..........

 

 

 

 

The German Pub & Grill, LLC (100% Shareholder) $0.00
Tortas Mexico y Mas, Inc. (100% Shareholder) $0.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $0.00
for Part 5. Write that number here .

 

 

 

cisacam Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
BB No. Go to Part7.

C1) Yes. Go to line 47.

Describe All Property You Own or Have an Interest In That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BNo
O Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ......cscsssssssseecssserseensee $0.00

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $136,000.00
56. Part 2: Total vehictes, line §

57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

$11,000.00
$5,050.00

$3,673.00

59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, tine 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... Copy personal property total

$19,723.00 $19,723.00

 

63. Total of afl property on Schedule A/B. Add line 55 + line 62 $155,723.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
The German Pub & Grill, Inc.

 

 

 

 

 

 

 

 

 

 

 

Assets:
5- Year Lease non-assignable of 9530 $3,000.00/mo.
Viscount #2k El Paso, TX 79925
Landlord: MIMCO
Furniture $600.00(cost)
Kitchen Equipment and Utensils $7,500.00(cost)
Paper goods and supplies $400.00(cost)
Food and beverage inventory $2,000.00
Debts:
Insurance $225.00/mo.
Utilities: Electricity $1,450.00/mo.
Gas $300.00/mo.
Cable Tv $350.00/mo.

 

 

Sales and mixed beverage and gross receipts:

 

 

 

 

 

Taxes: Texas Comptroller $5,000.00/mo.
Labor and Payroll $13,083 .00/mo.
Payroll Taxes $2,200.00/mo.
Merchant Lenders $2,200.00

 

 

4842-ST-121819

 

 

 
Tortas Mexico y Mas, Inc.

 

 

 

 

 

 

ASSETS:
3-year non-assignable lease of 9530 Viscount $2,000.00/mo.
#2M, El Paso, TX 79925
Landlord: _MIMCO
Furniture $400.00(cost)
Kitchen Equipment $3,000.00(cost)
Paper Goods & Supplies $400.00(cost)
Food and Sodas $600.00

 

 

DEBTS:

 

Utilities: Electricity

$1,000.00/mo.

 

 

 

Gas $350.00/mo.
Net $65.00/mo.
Insurance $333.00/mo.

 

SALES AND MIXED BEVERAGE AND GROSS RECEIPTS:

 

 

 

 

 

Labor $5,000.00/mo.
Payroll Taxes $1,200.00/mo.
Sales Tax $1,352.00/mo.
Merchant Lender $19,000.00/mo.

 

 

4842-ST-121819

 

 

 
Fill in this information to identify your case:

Debtor 1 Juan Robert Hernandez
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | WESTERN DISTRICT OF TEXAS

 

Case number
(i known) DO Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4g

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property belng exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be untimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
@ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you clalm as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
804 Arredondo El Paso, TX 79912 El 436,000.00 Unlimited Tex. Const. art. XVI, §§ 50, 51,
Paso County $136, 7 Tex. Prop. Code §§
Line from Schedule A/B: 1.1 0 100% of fair market value, upto 41.001-.002

any applicable statutory limit
2010 Ford Tex. Prop. Code §§
10,000.00 10,000.00 Pp

Line from Schedule A/B: 3.1 $ 7 $ 42.001(a)(1), (2), 42.002(a)(9)

O 100% of fair market value, up to
any applicable statutory limit

 

Household Furnishings 2.500.00 2500.00 Tex. Prop. Code §§
Line from Schedule A/B: 6.1 $2,500. # $2, 42.001(a}(1), (2), 42.002(a)(1)
O 400% of fair market value, up to
any applicable statutory limit

 

 

 

 

 

Two 49" Televisions, PC, Printer, and Tex. Prop. Code §§

1,500.00 $1,500.00 Pp
one radio $ 7 42.001(a)(1), (2), 42.002(a)(1)
Line from Schedule A/B: 7.1 O 100% of fair market value, up to

any applicable statutory limit
SIG Sauer Firearm Tex. Prop. Code §§
200.00 200.00 P

Line from Schedule A/B: 10.1 $ 2 $ 42.001(a)(1), (2), 42.002(a)(7)

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Capyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1

Juan Robert Hernandez

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Amount of the exemption you claim

Case number (if known)

 

 

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

Copy the value fram Check only one box for each exemptian.
Schedule A/B
Smith & Wesson Smm pistol $100.00 $100.00 Tex. Prop. Code §§
Line from Schedule A/B: 10.3 42.001 (a)(1), (2), 42.002(a)(7)
D 100% of fair market value, up to
any applicable statutory limit
Clothing 250.00 250.00 Tex. Prop. Code §§
Line from Schedule A/B: 11.1 $ 7 $ 42.001(a)(1), (2), 42.002(a)(5)
1 400% of fair market value, up to
any applicable statutory limit
Bracelet Tex. Prop. Code §§
100.00 100.00 Pp
Line from Schedule A/B: 12.1 $ . $ 42.001(a)(1), (2), 42.002(a)(6)
C) 400% of fair market value, up to
any applicable statutory limit
Great Dane adn Blue Heeler dogs 250.00 250.00 Tex. Prop. Code §§
Line from Schedule A/B: 13.1 $ 7 $ 42.001(a)(1), (2), 42.002(a)(11)
O 400% of fair market value, up to
any applicable statutory limit
Checking: Bank of America 75.00 75.00 Tex. Const. art. XVI, § 28; Tex.
Line from Schedule A/B: 17.1 $78. 7 $ Prop. Code § 42.001(b)(1)}
0 400% of fair market value, up to
any applicable statutory limit
Checking: WestStar . Tex. Const. art. XVI, § 28; Tex.
Line from Schedule A/B: 17.2 $48.00 $48.00 Prop. Code § 42.001 (b)(1)
O 100% of fair market value, up to
any applicable statutory limit
Lincotn Financial - Variable Life $3,500.00 $3,500.00 Tex. Ins. Code § 1108.051

Insurance Policy
Beneficiary: Juan Hernandez
Line from Schedule A/B: 31.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

. Are you claiming a homestead exemption of more than $170,360?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

@ No
O No
O Yes

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy
Fill in this information to identify your case:

 

 

 

 

Debtor 1 Juan Robert Hernandez

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name
United States Bankruptcy Court forthe: © WESTERN DISTRICT OF TEXAS
Case number
{if known)

 

© Check if this is an

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).
1, Do any creditors have claims secured by your property?

CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

: . Column A Column 8 Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. if more than one creditor has a particular claim, fist the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
2.1_| Midland Mortgage Describe the property that secures the claim: $49,000.00 $136,000.00 $0.00
Creditors Name 804 Arredondo El Paso, TX 79912 El
Paso County
As of the dat file, the claim Is:
PO Box 26 8888 aso @ date you file, the claim is: Chock al! that
Oklahoma City, OK 73126 =) contingent
Number, Street, City, State & Zip Code D untiquidated
D bisputea
Who owes the debt? Check one. Nature of flen. Check ail that apply.
Wi pebtor 41 only 1 An agreement you made (such as mortgage or secured
DO Debtor 2 only car toan)
O Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax tien, mechanic's lien)
DAtteast one of the debtors and another §=(0 Judgment lien from a lawsuit
CO Check if this ctalm relates to a D other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: $49,000.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: , $49,000.00

List Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection agency Is
trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 4 Juan Robert Hernandez
First Name Middis Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF TEXAS

 

Case number
(if known) 0 Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any creditors with partlaily secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
OI No. Go to Part 2.

 

BE ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, tist the creditor separately for each claim. For each claim listed,
identify what type of claim it is. {f a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, Ilst the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, ist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1 Internal Revenue Service Last 4 digits of account number $5,400.00 $0.00 $5,400.00
Priority Creditors Name
Centralized Insolvency Office When was the debt incurred? 2015
P.O. Box 7346
Philadelphia, PA 19101-7346
Number Street City State Zip Code As of the date you file, the claim fs: Check all that apply
Who Incurred the debt? Check one. Oo Contingent
Debtor 1 only C1 untiquidated
D Debtor 2 only Oo Disputed
0 Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
1 At teast one of the debtors and another (1 Domestic support obligations
T Check if this claim Is for a community debt a Taxes and certain other debts you owe the government
Is the claim subject to offset? D claims fer death or personal injury while you were intoxicated
Bo D other. Specity
0 ves Tax years 2015-2019
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 7

Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 50390 Best Case Bankruptcy
Debtor 1 Juan Robert Hernandez

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[22 | IRS Insolvency Office Last 4 digits of account number $0.00 $0.00 $0.00
Priority Creditor's Name
300 E. 8th Street, Mail Stop When was the debt incurred?
5026AUS
Austin, TX 78701
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one. o Contingent
BF pebtor 1 only CO unliquidated
DZ Debtor 2 only O Disputed
CD Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
C1 At least one of the debtors and another Cl Domestic support obligations
C1 check if this claim ts for a community debt a Taxes and certain other debts you owe the government
(s the claim subject to offset? DZ claims for death or personal injury while you were intoxicated
no D other. Specify
O ves Notice Only
23 | United States Attorney Last 4 digits of account number $0.00 $0.00 $0.00
Priority Creditor's Name
Civil Process Clerk- When was the debt Incurred?
Internal Revenue Service
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one. OD contingent
WH Debtor 1 only D unttquidated
D Debtor 2 only D pisputed
OJ Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
0 At least one of the debtors and another CJ Domestic support obligations
D Cheek if this claim is for a community debt a Taxes and certain other debts you owe the government
is the claim subject to offset? CZ claims for death or personal injury while you were intoxicated
Hi No D other. Specify
O ves Notice Only
2.4 United States Attorney General Last 4 digits of account number $0.00 $0.00 $0.00
Priority Creditors Name
Department of Justice When was the debt incurred?
950 Pennsylvania Avenue, N.W.
Washington, DC 20530
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. o Contingent
i pebtor 1 only Di untiquidated
D1 Debtor 2 only D bDisputea
O Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
CO Atteast one of the debtors and another CZ Domestic support obligations
C] Check if this ctalm Is fora community debt Wl Taxes and certain other debts you owe the government
ts the claim subject to offset? OC claims for death or personal injury while you were intoxicated
No D other. Specity
O ves Notice Only
List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
D1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Hi ves,
4. List all of your nonpriority unsecured claims tn the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Juan Robert Hernandez

Case number (if known)

 

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

ia]

American Express
Nonpriority Creditor's Name
PO Box 30384

Salt Lake City, UT 84130
Number Street City State Zip Code

Who Incurred the debt? Check one.
CI pebtor 4 only

O cettor 2 only

CT] Debtor 1 and Debtor 2 only

WM At least one of the debtors and another
O Check if this claim is fora community
debt

1s the claim subject to offset?

Total clati

Last 4 digits of accountnumber 9991 $32,000.00

When was the debt incurred?

 

As of the date you file, the clalm is: Check all that apply

O Contingent

Oo Unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
C1 student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

Mino D Debts to pension or profit-sharing plans, and other similar debts
D Yes MH other. specity Amex Credit Card
42 | Captial One Last 4 digits of account number 7805 $235.00
Nonpricrity Creditors Name
PO Box 30285 When was the debt incurred?

Salt Lake City, UT 84130

 

Number Street City State Zip Code
Who incurred the debt? Check one.

WW pebtor 1 only

D Debtor 2 only

C1 Debtor 1 and Debtor 2 only

(1 Atleast one of the debtors and another

O check if this claim Is for a community
debt

 

As of the date you file, the claim is: Check ail that apply

Oo Contingent
C1 unliquidated

D bisputea
Type of NONPRIORITY unsecured claim:
D student loans

0D Obligations arising out of a separation agreement or divorce that you did not

 

 

 

Iz the claim subject to offset? report as priority claims
Bno D debts to pension or profit-sharing plans, and other similar debts
D ves a Other. Specify Credit Card
4.3 Chase Last 4 digits of account number $30,000.00
Nonpriority Creditor's Name
PO Box 36520 When was the debt incurred?

Louisville, KY 40233
Number Street City State Zip Code

Who incurred the debt? Check one.
D cebtor 1 only

O cebtor 2 only

C1 Debtor 4 and Debtor 2 only

a At teast one of the debtors and another

CO Check if this claim is for a community
debt

Is the claim subject to offset?
Bi no
O ves

 

As of the date you file, the claim Is: Check all that apply

| Contingent
C2 Untiquidatea

| Disputed
Type of NONPRIORITY unsecured claim:

D Student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D pebts to pension or profit-sharing plans, and other similar debts

@ other. specify Chase Mastercard

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Caso, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 3 of 7
Gest Case Bankruptcy
Debtor1 Juan Robert Hernandez

 

[44 Chase
Nonpriority Creditor's Name
PO Box 36520

Louisville, KY 40233
Number Street City State Zip Code

Who Incurred the debt? Check one.
O Debtor 1 only

D pebtor 2 only

D cebtor 1 and Debtor 2 only

EH At least one of the debtors and another

C1 Check if this clatm is for a community
debt

Case number (if known)

 

Last 4 digits of account number $92,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

0 Contingent
D unliquidated

D disputed
Type of NONPRIORITY unsecured claim:

D Student loans

D Obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

Is the claim subject to offset? report as priority claims
Hino D Debts to pension or profit-sharing plans, and other similar debts
O yes HW other. Specify Line of Credit
[as Citi Bank Last 4 digits of account number $1,551.00
Nonpriority Creditor's Name
PO Box 6497 When was the debt Incurred?
Sioux Falls, SD 57117

 

Number Street City State Zip Code

Who incurred the debt? Check one.

WH bebtor 1 only

D Debtor 2 onty

D Debtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

O check if this ctaim Is for a community
debt
ls the claim subject to offset?

As of the date you file, the clalm is: Check all that apply

QO Contingent
TD untiquidated

O Disputed
Type of NONPRIORITY unsecured claim:
C1 Stucent toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

no D Debts to pension or profit-sharing plans, and other similar debts
DO ves @ other. Specify The Home Depot - Charge card
46 Citi Bank Last 4 digits of account number Unknown

Nonpriority Creditor's Name
PO Box 6217 When was the debt incurred?
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only CD contingent
CZ Debtor 2 only D uniiquidatea
C1 Debtor 1 and Debtor 2 onty O Disputed
OD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1) student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
no D bebts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify SEARS - Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Bast Case Bankruptcy
Debtor? Juan Robert Hernandez

lez |

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit First National Association Last 4 digits of account number Unknown
Nonpriority Creditor’s Name
PO Box 81083 When was the debt Incurred?
Cleveland, OH 44181
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
BF pebtor 1 only Di contingent
D Debtor 2 only D3 untiquidated
Cl Debtor 1 and Debtor 2 onty D Disputes
C7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OQ Check if this claim Is for a community C1 Student toans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as pricrity claims
Bw No DO Detts to pension or profit-sharing plans, and cther similar debts
O ves @ other. specify Firestone Charge Card

48 GECU Last 4 digits of accountnumber 6821 $26,367.00
Nonpriority Creditor’s Name
P.O Box 20998 When was the debt Incurred?
El Paso, TX 79998-0998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
 pebtor 1 only 0 Contingent
D Debtor 2 only Di untiquidated
C1 Debtor 1 and Debtor 2 onty DO pisputea
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC check if this claim Is fora community CJ student toans
debt C3 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BB no CZ) debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Credit Card

49 | Synchrony Bank Last 4 digits of account number Unknown
Nonpriority Creditors Name
PO Box 965007 When was the debt incurred?
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only D contingent
OD Debtor 2 only 0 untiquidated
C1 Debtor 1 and Debtor 2 only O pisputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim Is fora community C student toans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CZ) Debts to pension or profit-sharing plans, and other similar debts
0 Yes Mi other. Specity JC Penny Credit Card

pecify y
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page § of 7

Software Copyright (c} 1996-2019 Bast Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Juan Robert Hernandez

 

 

 

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
PO Box $65005
Orlando, FL 32896

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

& pebtor 1 only

D vebtor 2 only

DZ Debtor 1 and Debtor 2 only

2 Atteast one of the debtors and another

D check if this claim is for a community
debt

ts the claim subject to offset?
Hino
D Yes

4.1
0 Synchrony Bank Last 4 digits of account number Unknown
Nonpriority Creditor's Name
PO Box 965005 When was the debt incurred?
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF Debtor 4 only D Contingent
DZ Debtor 2 only CZ untiquidatea
D Debtor 1 and Debter 2 onty D Disputed
C7 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CD Check if this claim Is for a community Ci student loans
debt D obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
@ no D debts to pension or profit-sharing plans, and other similar debts
Cl Yes WH other. Specity PayPall Credit Card
41
1 Synchrony Bank Last 4 digits of account number Unknown

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

D Contingent
D Untiquidatea

DO pisputed
Type of NONPRIORITY unsecured clatm:

student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

H other. Specity Sams Club Charge Card

 

 

GEA List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already fisted In Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts In Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only, 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 5,400.00
enna 2 hk Lh
6c. Claims for death or personal! injury while you were intoxicated 6c. $ 0.00
Gd. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 5,400.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 6g. § 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 6 of 7
Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

6]. Other. Add ail other nenpriority unsecured claims. Write that amount Gi.
here.
6]. Total Nonpriority. Add lines 6f through 6i. 6.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

182,153.00

 

 

$

182,153.00

 

 

Page 7 of 7
Best Case Bankruptcy
Fill in this information to identify your case:

 

 

Debtor 1 Juan Robert Hernandez

First Name Middle Name Last Neme
Debtor 2
(Spouse if, filing) First Nema Middle Namo Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF TEXAS

 

Case number
(if known) O Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
(C1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code
2.1. MIMCO Torta Mexico y Mas, Inc. 9530 Viscount Suite 2M
EI Paso, TX
2.2 MIMCO The German Pub & Grill, Inc. 9530 Viscount Ste. #2k
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Softwera Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1 Juan Robert Hernandez
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF TEXAS

 

Case number
{if known} [J Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, co not list either spouse as a codebtor.

01 No
@ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No. Go to line 3.
CI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse Is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Streat, City, State and ZIP Code Check all schedules that apply:
3.1. Howl At The Moon Promotions, LLC DO Schedule D, line
9530 Viscount Ste. #2m @ Schedule E/F, line 4.4

EI Paso, TX 79935 O Schedule G

American Express

 

 

 

3.2. Howl At The Moon Promotions, LLC D Schedule D, line
9530 Viscount Ste. #2m a F, fi 4
El Paso, TX 79935 o ene 5 tine _4.3
Chase
3.3. Howl At The Moon Promotions, LLC 0 Schedule D, line
9530 Viscount Ste. #2m @ Schedule E/F, line 4.4
El Paso, TX 79935 CO Schedule G —_
Chase
Official Form 106H Schedule H: Your Codebtors Page 1 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fillin this information to identif

Debtor 1 Juan Robert Hernandez

 

Debtor 2
(Spouse, if filing}

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 

Case number Check if this is:
(if known) C1 An amended filing

OC Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 106l | aM DOTY
Schedule I: Your Income 412115

 

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, Include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, Emp! t stat Mf Employed Ci Employed
attach a separate page with Mptoyment status
information about additional CI Not employed Ci Not employed
employers.
Ploy Occupation Owner/Genera! Manager
Include part-time, seasonal, or .
self-employed work. Employer's name Tortas Mexico y Mas

 

Occupation may include student Employer's address .
or homemaker, if it applies. ila on

 

How long employed there? 2016 - Present

 

Give Detalls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
: non-filing spouse
List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. § 2,902.50 $ NIA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NIA
4. Calculate gross Income. Add line 2 + line 3. 4. 1$ 2,902.50 $ N/A

 

 

 

 

 

Official Form 106! Schedule !: Your Income page 1
Debtor1 Juan Robert Hernandez Case number (if known)

For Debtor 1 ForDebtor2or |
non-filing spouse .
Copy line 4 here 4. $ 2,902.50 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 752.50 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 §& N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 § NIA
Sd. Required repayments of retirement fund loans Sd. $ 0.00 $ NIA
5e. tnsurance 5e. §$ 0.00 § N/A
5f. Domestic support obligations Sf 0.00 § NIA
5g. Union dues 5g. $ 0.00 §$ NIA
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 § 752.50 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, § 2,150.00 $ NiA
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. Ba. $ 0.00 § NIA
8b. Interest and dividends Bb.  §$ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. § 0.00 $§ NIA
8d. Unemployment compensation 8d. §$ 0.00 «6$ NIA
8e. Social Security 8e. §$ 0.00 $ NIA
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf §$ 0.00 6 6$ N/A
8g. Pension or retirement income 8g. $ 0.00 «$3 NIA
8h. Other monthly income. Specify: Tips Bh.+ $ 500.00 + $ NIA
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ §00.00| |$ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. | $ 2,650.00 | +| $ N/A|=|$ 2,650.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11, +§ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 2,650.00
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
No.
o Yes. Explain: |
Official Form 1061 Schedule |: Your Income page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Fill in this tnformation to identify your case:

 

 

 

Debtor 1 Juan Robert Hernandez Check if this is:
D An amended filing
Debtor 2 (1 Asupplement showing postpetition chapter
{Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS MM /DD/YYYY

 

Case number
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12415

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. 1s this a joint case?

WI No. Go to line 2.
OC Yes. Does Debtor 2 live in a separate household?

ONo
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyouhave dependents? Ml No

 

 

 

 

 

Do not list Debtor 1 and C1 Yes, Fill out this information for Dependent’s retationship to Dependent's Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the ONo
dependents names. 0 Yes
ONo
0 Yes
ONo
QO Yes
D No
0 Yes
3. Do your expenses include HI No

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date untess you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.) - Your expenses

   

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 1,050.00

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Juan Robert Hernandez

6.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Official Form 106J

 

Utilities:
6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6d. Other. Specify:

Case number (if known)

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services

. Medical and dental expenses

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

Instaliment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify: Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

The result is your monthly net income.

 

 

 

 

 

 

 

6a. $ 125.00
6b. $ 100.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 240.00
6d. $ 0.00
7. $ §00.00
8. $ 0.00
9. $ 100.00
10. $ 100.00
11. $ 250.00
. Transportation. Include gas, maintenance, bus or train fare. 12. § 0.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13, $ 50.00
Charitable contributions and religious donations 14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 125.00
15b. $ 0.00
15c. $ 0.00
18d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 0.00
17b. $ 0.00
17¢. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106)). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter's insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.60
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 75.00
$ 2,715.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,715.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 2,650.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,715.00
23c. Subtract your monthly expenses from your monthly income. 23¢.|$ 65.00

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
No.

 

0 Yes. | Explain here:

Schedule J: Your Expenses

page 2
Fill in this information to identify your case:

Debtor 1 Juan Robert Hernandez
First Name Middia Name Last Nama

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF TEXAS

 

Case number
(if known) (1 Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you fite your bankruptcy petition or by the date set for the meeting of creditors,
whichever Is earlier, untess the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
Information below.

Identify the. creditor and the property that Is collateral == + What do you intend to do with the property that Did you-claim the property
BS - : : co secures a debt? as exempt on Schedule C?
Creditors Midland Mortgage Cl] Surrender the property. ONo
name: @ Retain the property and redeem it.
_ CO Retain the property and enter into a Yes
Description of 804 Arredondo El Paso, TX Reaffirmation Agreement.
property 79912 El Paso County CO Retain the property and [explain]:
securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: O] No
Description of leased
Property: Cl Yes
Lessor's name: O No
Description of leased
Property: O Yes
Lessor's name: OO No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

 

name: C1 Retain the property and redeem it. 0 Yes
CO Retain the property and enter into a

Description of Reaffirmation Agreement.

property CO Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property tease if the trustee does not assume it. 11 U.S.C. § 368(p){2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: O No
Description of leased

Property: O Yes
Lessor's name: C] No
Description of leased

Property: O Yes
Lessor’s name: O No
Description of leased

Property: CO Yes
Lessors name: OJ No
Description of teased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: 0 Yes
Lessor's name: O No
Description of leased

Property: D Yes
Lessors name: O No
Description of leased

Property: C Yes

Sign Below

X
Signature of Debtor 2

 

Date

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Casa, LLC - www.bastcase.com Best Case Bankruptcy
Fillin this information to identify your case:

Debtor 1 Juan Robert Hernandez
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF TEXAS

 

Case number
(if known) 0 Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4119

 

Be as complete and accurate as possible. If two married people are fiting together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

O Married
O Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

WM No

O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No
Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ese! Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
@ Yes. Fill in the details.

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross Income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until [7 Wages, commissions, $26,000.00 (1) wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
@ Operating a business C1 Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

 

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: D Wages, commissions, $26,000.00 © Wages, commissions,
{January 1 to December 31,2018) —_ bonuses, tips bonuses, tips
@ Operating a business D Operating a business
For the calendar year before that: C Wages, commissions, $26,000.00 (© Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonuses, tips
Hf Operating a business CO Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No
DO sYes. Fill in the details.

Debtor 1 Dabtor 2

Sources of income Gross income from Sources of income Gross income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

M@ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debits are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
Mi No. Gotoline 7.

D1 Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

O Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

O No. Goto line 7.

O) Yes _ List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for...
paid still owe
Official Form 107 Statement of Financtal Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for

a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

H No
O Yes. List all payments to an insider.
Insider's Name and Address Dates of payment

Total amount Amount you _—— Reason for this payment
paid still owe

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

M No
O Yes. List all payments to an insider

tnsider’s Name and Address Dates of payment Total amount Amount you Reason for this payment

paid still owe Include creditor's name
identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
M No
O Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
Mi No. Go to line 11.
O Yes. Fil! in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
H No
Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HM No
O Yes

GENE List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
@ No

0 sYes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
O No

HM Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600

contributed
Charity’s Name
Address (Number, Street, City, State and ZIP Code}

St. Luke Catholic Church $50/wk. $5,000.00
930 E. Redd Road

El Paso, TX 79912

List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?

B No

O Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List pending  '8S lost

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
@ Yes. Fill in the details.

Person Who Was Paid Amount of
Address or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

E.P. BUD KIRK

600 Sunland Park Dr.
Building Four, Ste. 400
El Paso, TX 79912
budkirk@aol.com

Description and vatue of any property Date payment
transferred

Attorney Fees $2,000.00

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

H No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

@ No
CO) Yes. Fill in the details.
Person Who Received Transfer

Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

H No
Cl Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.
No

Yes. Fill in the details.

 

 

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Coda) moved, or transfer
transferred
Chase XXXX-6321 lM Checking $100.00
P.O. Box 36520 oO .
Savings
Louisville, KY 40233 0 Money Market
0 Brokerage
0 Other__
P.O Box 20998 CO savi
avings
El Paso, TX 79998-0998 Cl Money Market
CJ Brokerage
Other __
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?
H No
1 Yes. Fill in the details.
Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Strest, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M@ No
Os Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.
Hi No
O Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value

Address (Number, Street, City, Stato and ZIP Code) oo” Street, City, State and ZIP
i}

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 5
Software Copyright (c) 1996-2019 Best Casa, LLC - www.bastcase.com

Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or materia! into the air, land, soll, surface water, groundwater, or other medium, Including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No

0 Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

H No
0 Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, Stata and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No
0 Yes. Fill in the detaits.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C1 A member of a limited liability company (LLC) or limited liability partnership (LLP)
CIA partner in a partnership
CO An officer, director, or managing executive of a corporation
An owner of at least 5% of the voting or equity securities of a corporation
0 No. None of the above applies. Go to Part 12.
Hl Yes. Check all that apply above and fill in the details below for each business.

 

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
Tortas Mexico Y Mas, Inc. Mexican Cuisine EIN: XX-XXXXXXX
9530 Viscount Blvd Suite 2m
El Paso, TX 79925 From-To 141.2015 ro present
Official Form 107 Statement of Financial Affairs for Individuals Filling for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Casa, LLC - www.bastcase.com Best Case Bankruptcy
Debtor1 Juan Robert Hernandez Case number (if known)

 

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
The German Pub & Grill, Inc. German Cuisine and Alcoholic EIN: XX-XXXXXXX
9530 Viscount #2k Beverages
El Paso, TX 79925 From-To 10-6-18 to present

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other partles.

No
Cl Yes. Fill in the details below.

Name Date Issued
Address

(Number, Street, Clty, State and ZIP Code)
Debtor1 Juan Robert Hernandez Case number (if known)

 

Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case-can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

1549, and 3571.

ml |N8
atdre of Debtor 1

Date . | | g Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
@ No

   
    

 

     

Signature of Debtor 2

 

CO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

MNo

0 Yes. Name of Person . Attach the Bankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Officia! Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Western District of Texas

Inre Juan Robert Hernandez Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

 

  

Date: } 2| | 15

ignature of mera

Software Copyright (c} 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
American Express
PO Box 30384
Salt Lake City, UT 84130

Captial One
PO Box 30285
Salt Lake City, UT 84130

Chase
PO Box 36520
Louisville, KY 40233

Citi Bank
PO Box 6497
Sioux Falls, SD 57117

Citi Bank
PO Box 6217
Sioux Falls, SD 57117

Credit First National Association
PO Box 81083
Cleveland, OH 44181

GECU
P.O Box 20998
El Paso, TX 79998-0998

Howl At The Moon Promotions, LLC
9530 Viscount Ste. #2m
El Paso, TX 79935

Internal Revenue Service
Centralized Insolvency Office
P.O. Box 7346

Philadelphia, PA 19101-7346

IRS Insolvency Office
300 E. 8th Street, Mail Stop 5026AUS
Austin, TX 78701

Midland Mortgage
PO Box 26 8888
Oklahoma City, OK 73126
MIMCO
El Paso, TX

Synchrony Bank
PO Box 965007
Orlando, FL 32896

Synchrony Bank
PO Box 965005
Orlando, FL 32896

United States Attorney
Civil Process Clerk-
Internal Revenue Service
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216

United States Attorney General
Department of Justice

950 Pennsylvania Avenue, N.W.
Washington, DC 20530
